DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 1, 2, 3, 5-7, 9, 11, and 13-16 is/are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Hartwell et al. (US 2011/0152003).
	Regarding claim 1, Hartwell et al. discloses a club head having a body and a cover.  The body has a striking surface, crown 23, sole 22, rear, toe portion 8, and heel portion 8.  The rear portion has a plurality of sidewalls and a planar lower portion.  The plurality of sidewalls includes a first sidewall parallel to the striking surface, a second sidewall substantially vertical and positioned proximal to the toe portion, and a third sidewall substantially vertical and positioned proximal the heel portion, wherein the first, second, and third sidewalls form a recessed region in the rear of the body (See Figures 3 & 4).  This is based on the fact that Hartwell et al. notes that the body can be formed monolithically and can be formed by sole included and the crown separate or the crown included and the sole separate (See Paragraph 0037) and that elements from one embodiment can be combined with elements from other embodiments (See paragraph 0055).  The planar lower portion is substantially planar and forms the sole and includes a top surface parallel to the ground plane (See Figure 6).  The cover extends over the rear and forms a portion of the crown, toe portion, and heel portion.  The cover and the planar portion also define a gap 28. One having ordinary skill in the art would have found it obvious to combine the embodiments of Hartwell et al. in order to improve the sound and weighting of the club head. 
	Regarding claim 2, Hartwell et al. disclose a fourth sidewall facing the top of the club head being recessed into the body forming a ledge 36, wherein the cover is received by the ledge (See Figures 4).
	Regarding claim 3, Hartwell et al. discloses a void in the planar lower portion (See Figures 3 & 4) that is used to create the gap in the rear.
	Regarding claim 5, Hartwell et al. discloses the void extending from the rear to the center of the body (See Figures 3 & 4).
	Regarding claim 6, Hartwell et al. discloses the void open toward the rear of the club head (See Figures 3 & 4).
	Regarding claim 7, Hartwell et al. discloses the void substantially through the planar lower portion in crown-to-sole direction (See Figures 3 & 4).
	Regarding claim 9, Hartwell et al. discloses the void helping reduce the weight of the club head.
	Regarding claim 11, Hartwell et al. discloses the void being wider proximate the rear edge of the planar lower portion than the center of the body (See Figures 3 & 4).
	Regarding claim 13, Hartwell et al. discloses the gap reducing the weight of the club head (See Paragraph 0031).
	Regarding claim 14, Hartwell et al. discloses the club head being a driver.
	Regarding claim 15, Hartwell et al. discloses the cover made of a composite material (See Paragraph 0031).
	Regarding claim 16, Hartwell et al. discloses the cover made of a metallic material (See Paragraph 0031).  
Allowable Subject Matter
Claims 4, 8, 10, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN A HUNTER whose telephone number is (571)272-4411. The examiner can normally be reached on Monday through Friday from 7:30AM to 4:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached at telephone number 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALVIN A HUNTER/Primary Examiner, Art Unit 3711